In the

     United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 

No. 15‐1366 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

RANDY JOHNSON, 
                                              Defendant‐Appellant. 
                    ____________________ 

            Appeal from the United States District Court 
               for the Eastern District of Wisconsin. 
             No. 14‐CR‐25 — Rudolph T. Randa, Judge. 
                    ____________________ 

    ARGUED NOVEMBER 17, 2015 — DECIDED MAY 17, 2016 
               ____________________ 

   Before  FLAUM,  EASTERBROOK,  and  HAMILTON,  Circuit 
Judges. 
    EASTERBROOK, Circuit Judge. Police in Milwaukee saw a car 
stopped within 15 feet of a crosswalk, which is unlawful un‐
less the car is “actually engaged in loading or unloading or in 
receiving  or  discharging  passengers”.  Wis.  Stat.  §346.53(5). 
One police car drew up parallel to the stopped car, and an‐
2                                                      No. 15‐1366 

other drew up behind. Shining lights through the car’s win‐
dows (it was after sunset), police saw a passenger in the back 
seat try to hide a firearm. Randy Johnson, the passenger, was 
prosecuted for possessing a weapon that, as a felon, he was 
forbidden to have. 18 U.S.C. §922(g)(1). After the district court 
denied  his  motion  to  suppress  the  gun,  see  2014  U.S.  Dist. 
LEXIS 135367 (E.D. Wis. Sep. 25, 2014), adopting 2014 U.S. Dist. 
LEXIS 135374 (E.D. Wis. Aug. 7, 2014), Johnson entered a con‐
ditional guilty plea and was sentenced to 46 months’ impris‐
onment. His sole argument on appeal is that the district judge 
should have granted the motion to suppress. 
    Johnson concedes that the car was stopped within 15 feet 
of a crosswalk. The district court held that this gave the police 
probable cause to issue a ticket, see Whren v. United States, 517 
U.S. 806 (1996)—and as soon as they approached they saw the 
gun. 
     Johnson says that the statutory exception for receiving or 
discharging cargo or passengers means that the police could 
not have probable cause until they had observed the car long 
enough to know that it was not within the scope of the excep‐
tion. The district judge considered and rejected that possibil‐
ity. Even a brief glimpse of the car revealed probable cause, 
because officers need not negate all possible defenses. They 
can hand out tickets (or make arrests) and leave to the judicial 
process the question whether a defense applies. See, e.g., Baker 
v. McCollan, 443 U.S. 137, 145–46 (1979); Hurem v. Tavares, 793 
F.3d 742 (7th Cir. 2015); Askew v. Chicago, 440 F.3d 894 (7th Cir. 
2006). What’s more, the district judge thought, a brief look was 
long enough to think that the car was just sitting there. The 
car’s doors were closed. No one was getting in or out, walking 
away,  or  approaching.  When  the  police  got  closer  they  saw 
No. 15‐1366                                                           3 

that no one was in the driver’s seat, a further problem because 
the  statutory  exception  has  a  proviso:  a  vehicle  stopped  for 
loading or unloading must be “attended by a licensed opera‐
tor so that it may promptly be moved in case of an emergency 
or to avoid obstruction of traffic.” Wis. Stat. §346.53(5). 
    The  district  court  added  that,  whether  or  not  the  police 
had  probable  cause,  there  was  enough  evidence  to  justify  a 
brief stop for the purpose of investigation. See United States v. 
Shields, 789 F.3d 733, 744–46 (7th Cir. 2015), another case aris‐
ing from a car stopped too close to a crosswalk. The judge as‐
sumed that pulling police cruisers alongside and behind the 
stopped car amounted to a seizure, see Heien v. North Carolina, 
135 S. Ct. 530, 536 (2014), even though it was not blocked in 
front,  but  thought  it  reasonable  for  the  police  to  investigate 
whether the stopped car was within the scope of the statutory 
exception.  Shields  establishes  that  probable  cause  to  believe 
that a parking offense is ongoing justifies at least a brief stop. 
Johnson has not asked us to reexamine Shields—and the hold‐
ing of Atwater v. Lago Vista, 532 U.S. 318 (2001), that a fine‐only 
offense may be followed by a custodial arrest, forecloses any 
argument that police must refrain from making stops to en‐
force  those  laws  that  lead  to  citations.  No  driver  is  free  to 
zoom away while the police are writing a parking ticket. 
   Police approach  stopped cars countless times every day; 
the number of parking tickets issued (usually to unoccupied 
cars) is high. Sometimes officers write tickets; sometimes they 
don’t;  if  the  car  is  occupied,  the  difference  may  depend  on 
what  the  driver  says.  The  Fourth  Amendment  requires 
searches  and  seizures  to  be  reasonable;  it  does  not  demand 
that police resolve all possible defenses and exceptions before 
asking the first question. 
4                                                       No. 15‐1366 

    Indeed, because the car was stopped in a public street, po‐
lice  did  not  need  any  reason  at  all  to  approach  and  look 
through the window. See, e.g., United States v. Dunn, 480 U.S. 
294 (1987); United States v. Contreras, No. 15‐1279 (7th Cir. Apr. 
19,  2016),  slip  op.  7–10.  Officers  do  not  violate  the  Fourth 
Amendment by  viewing things  they can see “from a public 
vantage point where they have a right to be.” Florida v. Riley, 
488 U.S. 445, 449 (1989). Contrast Florida v. Jardines, 133 S. Ct. 
1409 (2013) (discussing limits on what can be done in or near 
a home). It was the fact that the police approached the car that 
enabled them to see the gun. Everything else followed natu‐
rally (and legally). 
    We grant that the police did more than just stroll up: two 
squad cars, which bathed the parked car in bright light, im‐
plied that the occupants were not free to drive away. But as it 
happened the number of cars, and the use of lights, did not 
play a role in the causal sequence. (The cruisers’ lights may 
have played some role by supplementing the streetlamps, but 
Johnson  does  not  contend  that  shining  light  into  a  car  on  a 
public street is unreasonable under the Fourth Amendment. 
See Dunn, 480 U.S. at 305.) No one was in the driver’s seat, so 
the parked car could not drive away, no matter what the occu‐
pants wanted or thought they were free to do. A lone officer 
who ambled up amiably and shone a flashlight through the 
window would have seen everything needed to set up a law‐
ful seizure of the gun. When the contested activity (here, the 
show of force through the use of two cars and bright lights) 
does not matter, it is also not a basis for suppressing evidence. 
When  discovery  would  have  occurred  anyway,  through 
proper  means,  the  exclusionary  rule  would  be  overkill  and 
must not be employed. See, e.g., Nix v. Williams, 467 U.S. 431, 
444 (1984). 
No. 15‐1366                                                           5 

    An undertone of Johnson’s brief is the suggestion that the 
police displayed excessive force, whether or not they had rea‐
sonable  suspicion  or  even  probable  cause.  Is  it  reasonable, 
Johnson wonders, for the police to use two cruisers and pow‐
erful  lights  just  to  determine  whether  someone  deserves  a 
ticket for a parking violation? (Johnson does not contend that 
excessive force was used, only that the display was over the 
top.) Was it necessary, he asks, for one officer to open a door 
and tell all occupants to put their hands where they could be 
seen? 
    The  police  call  this  a  high‐crime  area,  and  perhaps  the 
presence  of  multiple  officers  and  electric  lights—which  Jus‐
tice Brandeis called “the most efficient policeman,” Other Peo‐
pleʹs  Money  62  (1933)—prevented  the  handgun  from  being 
used. But we need not try to determine whether the police put 
on an unnecessary display. This is a criminal prosecution, not 
a suit seeking damages. We held in United States v. Jones, 214 
F.3d 836 (7th Cir. 2000), that damages, not the exclusion of ev‐
idence, is the appropriate remedy for the use of unreasonable 
force,  when  the  application  of  reasonable  force  would  have 
produced the same evidence anyway. 
    The Supreme Court reached the same conclusion in Hud‐
son v. Michigan, 547 U.S. 586 (2006), when holding that a vio‐
lation of the knock‐and‐announce requirement does not jus‐
tify exclusion, because if the police had knocked and waited a 
reasonable time, as they should have done, they would have 
seized the same evidence. The Justices discussed the high so‐
cial costs of excluding evidence and held that damages are the 
right  remedy  for  search‐and‐seizure  errors  that  do  not  give 
the  police  access  to  evidence  that  could  not  have  been  ob‐
tained  lawfully.  See  also,  e.g.,  United  States  v.  Langford,  314 
6                                                        No. 15‐1366 

F.3d  892  (7th  Cir.  2002).  The  multiple  cars,  the  searchlights, 
and  the  visible‐hands  order  all  were  out  of  the  causal  se‐
quence and do not justify suppression, even if each step was 
unjustified  when  compared  with  sending  a  single  officer  to 
saunter up to the parked car. 
   Likewise damages would be the right remedy for a stop 
motivated by race, as they are for other violations of the Equal 
Protection  Clause,  if  the  police  had  probable  cause  or  were 
otherwise where they had a right to be, and therefore did not 
violate  the  Fourth  Amendment  when  seeing  a  gun.  At  all 
events, Johnson does not contend that his race, or that of the 
other occupants, played any role in this stop. 
    So  although  we  agree  with  the  district  court  that,  given 
Shields, the police had at least reasonable suspicion to stop the 
parked car long enough  to find  out what  was going  on, we 
also conclude that the police would have discovered the same 
evidence  without  a  seizure  (because  any  officer  was  free  to 
walk up to the parked car, which lacking a driver was not go‐
ing anywhere), and that exclusion of evidence in a criminal 
prosecution  would  be  the  wrong  remedy  for  the  harmless 
steps of using extra cruisers and excessive lighting. 
                                                           AFFIRMED 
No. 15-1366                                                    7

    HAMILTON, Circuit Judge, dissenting. The police violated
the Fourth Amendment rights of defendant Johnson and the
four other occupants of the car. What happened here was ex-
traordinary. No other court has tolerated such tactics in such
a case. Five officers in two police squad cars seized the pas-
sengers of a parked car. They swooped in on the car, parking
close beside and behind it, with bright lights shining into it
from both directions, opened the doors, pulled all passengers
out, and handcuffed them. The passengers were seized before
the officers had any sign that one passenger might have a fire-
arm.
    The sole basis offered to justify this highly intrusive, even
terrifying, “investigatory stop” was a suspected parking viola-
tion! The phenomenon of police seizures for “driving while
black” has long been recognized. See, e.g., David A. Harris,
Driving While Black and all Other Traffic Offenses: The Supreme
Court and Pretextual Traffic Stops, 87 J. Crim. L. & Criminology
544 (1997). In this case, we seem to be taking the further step
of enabling police seizures for “parking while black.”
    Taking this further step is a mistake not required by exist-
ing law, and it runs contrary to the core Fourth Amendment
standard of reasonableness. There are two alternate grounds
for reversal here. The first and broader is that the rule allow-
ing pretextual traffic stops under the combination of Terry v.
Ohio, 392 U.S. 1 (1968), and Whren v. United States, 517 U.S. 806
(1996), should not be extended to mere parking violations
where the legal sanction would be only a citation and fine.
The second and narrower ground is that even if such an ex-
tension is recognized in theory, the police did not have a rea-
sonable basis for this seizure.
8                                                     No. 15-1366

    On the first, broader question of extending Terry and
Whren to allow seizure of a person to investigate a possible
parking violation, the Supreme Court has not gone so far. The
core Fourth Amendment standard is reasonableness. That’s
what drove the balance between privacy and law enforcement
in Terry itself. 392 U.S. at 20–21. Extending Terry and Whren to
allow police to use a parking violation as a pretext for seizing
a car’s passengers, and then using the occasion to remove
them and handcuff them, loses sight of reasonability and pro-
portionality.
    Terry of course authorized investigatory stops without a
warrant when a police officer has a reasonable suspicion that
a person is engaged or is about to engage in crime. The logic
of Terry has long been understood to authorize traffic stops to
address violations of traffic laws. E.g., Pennsylvania v. Mimms,
434 U.S. 106 (1977); see also Rodriguez v. United States, 135 S.
Ct. 1609, 1614 (2015) (routine traffic stop more analogous to
Terry stop than to formal arrest). And since Whren, American
constitutional law has allowed police officers to carry out in-
trusive traffic stops based on the pretext of investigating a
moving traffic violation.
    This combination of constitutional decisions already ena-
bles aggressive and intrusive police tactics. Officers who have
probable cause for a trivial traffic violation can stop the car
and then order all occupants out of the car, Maryland v. Wilson,
519 U.S. 408 (1997), often to frisk them, Arizona v. Johnson, 555
U.S. 323 (2009), to inspect the interior of the car visually, Colo-
rado v. Bannister, 449 U.S. 1, 4 n.3 (1980), and often to search at
least portions of the vehicle’s interior. Arizona v. Gant, 556 U.S.
332 (2009); Michigan v. Long, 463 U.S. 1032 (1983). Add in the
fact that a stop can be justified by an officer’s mistake of either
No. 15-1366                                                                 9

law or fact, Heien v. North Carolina, 135 S. Ct. 530, 536 (2014),
and the opportunities for pretextual intrusions on civilians
multiply. 1
    So let’s set the stage for this case. It’s just after 7:30 p.m. on
January 8, 2014, in a tough neighborhood in Milwaukee. It’s
dark, and it’s very cold, during the “Polar Vortex.” The air
temperature is about 8 degrees Fahrenheit, with a wind-chill
of about 20 degrees below zero. There is about eight inches of
snow on the ground. The streets are quiet.
    Five police officers are patrolling together in two squad
cars. They are part of the Milwaukee Police Department’s
Neighborhood Task Force Street Crimes Unit assigned to pa-
trol so-called “hot spots.” As one officer testified, “part of our
initiative is to look for smaller infractions and hope that pos-
sibly they may lead to bigger and better things.” Tr. 66. Hence
the exploitation of Whren.
    In search of “bigger and better things,” the officers see a
car parked on a side street in front of a liquor store. The motor
is running. The officer in charge decides this is an oppor-
tunity: the car is parked within fifteen feet of a crosswalk. That


    1  A violation as minor as a blown light bulb for a license plate can be
used to justify such intrusions. E.g., United States v. Harrison, 606 F.3d 42,
45 (2d Cir. 2010); United States v. Smith, 86 Fed. App’x 966 (7th Cir. 2004).
We regularly see cases where a police officer is instructed to conduct a
traffic stop on a particular suspect’s vehicle, which can be done virtually
at will. This is not a new observation. The future Justice Jackson said in
1940: “We know that no local police force can strictly enforce the traffic
laws, or it would arrest half the driving population on any given morn-
ing.” R. Jackson, The Federal Prosecutor, Address Delivered at the Second
Annual Conference of United States Attorneys, April 1, 1940, quoted in
Morrison v. Olson, 487 U.S. 654, 727–28 (1988) (Scalia, J., dissenting).
10                                                    No. 15-1366

means the car might be parked illegally! (I’ll overlook the fact
that the crosswalk is both unmarked and snow-covered.)
    The officer makes a split-second decision. The police cars
quickly turn onto the side street and close in on the parked
car—one police car pulls up next to and a little in front of the
parked car, and the other pulls up right behind it. From both
directions, the police light up the parked car with their head-
lights, spotlights, and flashlights. The five officers get out of
their cars and immediately open the car doors and remove
and handcuff the passengers. One, defendant Johnson, is un-
lawfully in possession of a firearm that he had placed on the
floor of the car’s interior.
    The district court found, and I agree, that the car’s passen-
gers were seized the moment the police cars pulled up next to
and behind the parked car. From that moment, the passengers
could not have felt free to walk away. This was not a reasona-
ble seizure. It cannot be justified as the constitutional equiva-
lent of an officer strolling up to a parked car to see if the driver
or passengers are willing to chat. The passengers in the car
were seized, and in a sudden and terrifying way.
    The government’s theory here is that the suspected park-
ing violation justified the seizure of the passengers. The gov-
ernment sees no difference between this and a suspected traf-
fic violation, so that all the police tactics permitted in a pre-
textual traffic stop under Whren can be used when a car might
be parked illegally. The Supreme Court has not gone so far,
and other relevant case law is sparse.
    In United States v. Thornton, 197 F.3d 241 (7th Cir. 1999), two
officers in a “high crime” neighborhood walked toward a car
parked in a no parking zone. They saw the driver get out of
No. 15-1366                                                    11

the car with what looked like a police radio scanner. The of-
ficers patted down the driver and spotted what looked like a
package of a kilogram of cocaine on the floor of the back seat.
Citing both Florida v. Royer, 460 U.S. 491 (1983), and Whren, we
affirmed denial of a motion to suppress the evidence found in
the car. We reasoned that if the police could simply approach
a person on a public street for no reason and could pull over
a vehicle for a civil traffic violation, then the officers did not
violate the Fourth Amendment by “walking up to Thornton,
who was sitting in a car that rested in a spot where it was vi-
olating one of Chicago’s parking regulations.” 197 F.3d at 248.
    We went on to note, however, that whether “an illegally
parked car, a crime-ridden neighborhood, the driver’s sudden
exit, and the driver’s possession of a device that was monitor-
ing police radio traffic adds up to sufficient suspicion to jus-
tify a Terry stop is a close call.” Id. When the police seized the
car and its occupants in this case, they had much less to go on
than the police had with that “close call” in Thornton. And the
police tactics here were much more intrusive than the officers’
approach in Thornton.
    The majority and the district court have found support in
United States v. Shields, 789 F.3d 733, 745 (7th Cir. 2015), where
we treated a parking violation as enough to support an inves-
tigatory Terry stop, though the real action in Shields concerned
the driver’s decision to flee from the officers. We supported
that extension of Terry to a parking citation by citing United
States v. Choudhry, 461 F.3d 1097, 1103–04 (9th Cir. 2006) (al-
lowing investigatory stop of vehicle in no-stopping/tow-away
zone), which cited in turn United States v. Copeland, 321 F.3d
582, 594 (6th Cir. 2003) (allowing stop based on parking viola-
tion).
12                                                     No. 15-1366

     These extensions of Terry to suspected parking violations
remain few in number and are, I believe, mistaken. An ille-
gally parked car is a far cry from the would-be robbers casing
their target in Terry v. Ohio. The officers could only have is-
sued a citation here. In Terry the Supreme Court struck a prac-
tical and necessary balance between protecting privacy and
allowing effective law enforcement, see 392 U.S. at 20–21, but
it did so in the context of an imminent armed robbery. That
balance looks very different where the threat to law and order
is a parking violation. The intrusions on privacy and restraints
on liberty authorized by Terry are not justifiable to write a
parking ticket.
    There is a second, narrower ground for reversal here. Even
if Terry and Whren might be extended to reach some actual
parking violations, such an extension should not justify the
seizure of passengers here. The police did not reasonably sus-
pect a parking violation when they pounced here.
     The police relied on a Wisconsin statute that provides:
        No person shall stop or leave any vehicle stand-
        ing in any of the following places except tempo-
        rarily for the purpose of and while actually en-
        gaged in loading or unloading or in receiving or
        discharging passengers and while the vehicle is
        attended by a licensed operator so that it may
        promptly be moved in case of an emergency or
        to avoid obstruction of traffic:
           (1)   In a loading zone.
           (2)   In an alley in a business district.
No. 15-1366                                                   13

           (3)   Within 10 feet of a fire hydrant, un-
                 less a greater distance is indicated
                 by an official traffic sign.
           (4)   Within 4 feet of the entrance to an
                 alley or a private road or driveway.
           (5)   Closer than 15 feet to the near limits
                 of a cross-walk.
           (6)   Upon any portion of a highway
                 where and at the time when parking
                 is prohibited, limited or restricted
                 by official traffic signs.
Wis. Stat. § 346.53.
    The law makes clear that the car and passengers the police
seized in this case could stand lawfully exactly where they
were if the car was there “temporarily for the purpose of and
while actually engaged in loading or unloading or in receiv-
ing or discharging passengers and while the vehicle is at-
tended by a licensed operator.” That was what the police saw
here: the driver had gone into the liquor store, and the motor
was running.
     Without more, a car stopped in front of a store with its mo-
tor running is simply not suspicious. Given the sensible stat-
utory proviso for cars that are loading and unloading, the po-
lice here could not decide that this seizure was reasonably jus-
tified in the few seconds they took from spotting the car until
they swooped in to seize it and its passengers.
   Yet the majority treats what the police saw as suspicious
enough to justify the seizure. That rationale overlooks the fact
that the statute does not require the driver to “occupy” the car
14                                                  No. 15-1366

while loading or unloading. It requires only that the car be
“attended” by a driver so it can be moved if needed. A lone
driver making deliveries and pick-ups will not always be in
the vehicle but may “attend” it for these purposes.
    To avoid the logic of the provision for loading and unload-
ing, the majority cites cases from quite different contexts
where police officers who receive conflicting information may
make arrests and “leave to the judicial process the question
whether a defense applies.” Slip op. at 2, citing Baker v.
McCollan, 443 U.S. 137, 145–46 (1979) (arrest based on mis-
taken identity), and other arrest cases, such as Hurem v.
Tavares, 793 F.3d 742 (7th Cir. 2015) (trespass arrest of apart-
ment tenant who could not produce copy of lease), and Askew
v. Chicago, 440 F.3d 894 (7th Cir. 2006) (arrest for threat based
on eyewitness accounts).
    That reasoning bears no practical relationship to what
happened on the streets of Milwaukee in this case. No police
officer could expect to keep his job if he treated a standing car
as worthy of a Terry stop, leaving the driver to explain in court
that he had just stopped to pick up a package or passenger.
Imagine that the police tried that approach in Milwaukee’s af-
fluent east side. Citizens would be up in arms, and rightly so.
    What made this car different? What made the officers de-
cide instantly to swoop in on this one? On this record, the only
explanation is the neighborhood, and the correlation with
race is obvious. If these outrageous police tactics could ever
be justified based on nothing more than a real parking viola-
tion, and they should not, they were not justified in this case.
   The majority responds that none of this really matters. The
theory is that the unreasonable police tactics did not actually
No. 15-1366                                                    15

cause the discovery of the firearm in Johnson’s possession.
The majority speculates that a police officer could have
walked up to the parked car and seen the firearm, prompting
the more intrusive removal and handcuffing of all passengers
and the search of the car’s interior, where the firearm was
found.
    This rationale runs into at least three problems. First, it
was not the district court’s or the government’s rationale. Sec-
ond, the district court’s factual findings do not support it. The
district court correctly found that the car’s passengers were
seized the moment the police cars stopped next to their car
and shined their lights in. No passenger at that point could
have thought he was free to just walk away. There is no find-
ing that Johnson’s “furtive movements” occurred before the
unreasonable seizure of the car. We should base our decision
on what the police here actually did, not on an imaginative
hypothesis.
    Third, the majority’s version is not even a plausible ac-
count of what happened. We must accept for purposes of ap-
peal the district court’s decision to credit Officer Conway’s tes-
timony about seeing Johnson’s furtive movements. But surely
there is no doubt that those movements were reactions to the
unreasonable seizure by the police: the sudden presence of
police and lights surrounding the parked car. The police are
not allowed to violate the Fourth Amendment and then seize
the evidence they discover as a person reacts to their viola-
tion.
   Finally, the majority’s suggestions that damages for exces-
sive force or for racial discrimination might be better remedies
than exclusion of evidence in the criminal prosecution miss
16                                                    No. 15-1366

the point of defendant’s appeal. Assuming the majority’s gen-
eral premise is correct, Johnson is not claiming that the offic-
ers used excessive force in violation of the Fourth Amend-
ment. Nor has he tried to prove racial motivation in the sei-
zure of the car’s passengers. His claim, which I think is valid,
is that the seizure of the car’s passengers was unreasonable in
violation of the Fourth Amendment. For that claim, the cor-
rect remedy is exclusion of the evidence obtained by means of
the unconstitutional seizure, which can offer meaningful de-
terrence of the violation. See generally Herring v. United States,
555 U.S. 135, 140–45 (2009). In addition, exclusion serves the
purpose of reassuring the people who are potential victims of
unlawful police conduct that the courts will not allow law en-
forcement agencies to profit from their lawless behavior. Id. at
151–53 (Ginsburg, J., dissenting).
   For all these reasons, we should reverse the denial of John-
son’s motion to suppress. Terry and Whren should not be ex-
tended to authorize seizure of a car’s passengers for suspected
parking violations. And even if those doctrines could be thus
extended in some situations, the officers here had no reason-
able basis to believe this car was parked illegally. I respectfully
dissent.